Filed 10/16/20 Rickley v. Tesoro Refining & Marketing Co., LLC CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION ONE


REBECCA RICKLEY, et al.,                                        B291375

        Plaintiffs and Respondents,                             (Los Angeles County
                                                                Super. Ct. No. BC696774)
        v.

TESORO REFINING &
MARKETING CO., LLC, et al.,

        Defendants and Appellants.



     APPEAL from an order of the Superior Court of Los
Angeles County, Richard L. Fruin. Affirmed.
     Buchalter, Efrat M. Cogan and Matthew S. Covington for
Defendants and Appellants.
     Law Offices of Natasha Roit, Natasha Roit for Plaintiffs
and Respondents.
             ___________________________________
       In the course of litigation over an easement, the superior
court granted Tesoro Refining & Marketing Company and Thrifty
Oil Co. (collectively Tesoro), the alleged owners of a dominant
tenement, permission to enter the alleged servient tenement,
owned by Rebecca Rickley and Natasha Roit (collectively
Rickley), to inspect the property and take photographs. As a
result of the inspectors’ conduct during that inspection, Rickley
filed the instant lawsuit, alleging the inspectors strayed from the
express parameters of the inspection by “peering into Plaintiffs’
bedrooms and photographing and/or attempting to photograph
and/or film Plaintiff Roit in the bathroom,” which constituted an
invasion of privacy and violated Civil Code section 1708.8
(knowing entry onto land to capture a visual image). Tesoro
specially moved to strike the complaint under the anti-SLAPP
statute (Strategic Lawsuit Against Protected Activity; Code of
Civil Procedure section 425.16 (section 425.16)), arguing the
alleged conduct occurred as part of a court-ordered property
inspection, which was protected activity. The trial court found
that the complaint arose not from litigation activity but from
photography extraneous to the court-ordered inspection, and thus
denied Tesoro’s special motion to strike.
       We agree that Tesoro’s alleged attempt to photograph Roit
in her bathroom was extraneous to the court-ordered property
inspection, and was thus unprotected by the anti-SLAPP statute.
Because Rickley’s complaint arose from this unprotected activity,
Tesoro’s special motion to strike was properly denied.
Accordingly, we affirm.
                           BACKGROUND
       Tesoro leases a gas station at the bottom of a hillside in
Malibu. Rickley owns the immediately upslope property. A




                                 2
sewer connection exists on Rickley’s street, opposite the gas
station. Tesoro alleges, and Rickley denies, that Tesoro owns a
sewer line easement from the gas station, through Rickley’s
property, to the connection. Tesoro sued Rickley to quiet title to
the easement.
       In that litigation, the trial court granted Tesoro permission
to enter and inspect Rickley’s property, including by taking
photographs and video and digging holes. The trial court
expressly ordered that “[t]he interior of the home may not be
intentionally photographed.”
       On February 28 and March 1, 2018, Tesoro’s counsel and
consultants entered onto Rickley’s property and performed
various tasks, including using ground penetrating radar to locate
portions of the sewer line that were underground, engaging in
localized digging to find portions that were underground, and
engaging in survey related activity. Photographers and
videographers worked on the premises, and George Stephan,
Tesoro’s attorney, attended the inspection and separately took
photographs.
       On March 5, 2018, Rickley filed the instant lawsuit,
asserting four causes of action. In her first and fourth causes of
action, for abuse of process and negligence, Rickley alleged that
Tesoro deliberately leveraged the court’s inspection order to
strong-arm its way onto her property and damage it by digging
holes and removing shrubbery.
       In her second and third causes of action, for invasion of
privacy and violation of Civil Code section 1708.8, Rickley alleged
that Tesoro invaded plaintiffs’ privacy by “peering into Plaintiffs’




                                 3
bedrooms and photographing and/or attempting to photograph
                                            1
and/or film Plaintiff Roit in the bathroom.”
       Tesoro moved to strike the complaint under section 425.16,
arguing it arose from litigation activity, which is protected by the
anti-SLAPP statute, and Rickley could not establish a probability
of prevailing on the merits.
       In opposition to the motion, Rickley declared that Stephan,
Tesoro’s attorney, attended the inspection and took photographs
independent of the inspectors, photographs which were not part
of the property inspection. When he “reached the first bedroom
window, he stopped and attempted to photograph inside that
bedroom and an accompanying bathroom with an opaque glass
door, being used by Ms. Roit.”
       In reply, Stephan declared that Rickley’s assertions were
untrue: He had no knowledge of where any bedroom or bathroom
was located in the Rickley residence, and had merely attempted

      1
        Civil Code section 1708.8 provides in relevant part: “A
person is liable for physical invasion of privacy when the person
knowingly enters onto the land or into the airspace above the
land of another person without permission or otherwise commits
a trespass in order to capture any type of visual image, sound
recording, or other physical impression of the plaintiff engaging
in a private, personal, or familial activity and the invasion occurs
in a manner that is offensive to a reasonable person.” (Id. at
subd. (a).)

      The California Constitution provides in relevant part: “All
people are by nature free and independent and have inalienable
rights. Among these are enjoying and defending life and liberty,
acquiring, possessing, and protecting property, and pursuing and
obtaining safety, happiness, and privacy.” (Cal. Const., art. I, §
1.)




                                 4
to photograph a gas meter on the side of the house to assist in
digging efforts (by helping to avoid gas lines).
       The trial court found that Rickley’s first and fourth causes
of action, for abuse of process and negligence, arose from
implementation of the court’s inspection order, which was
protected activity, and found that because “[t]here is no
convincing way to distinguish the pursuit of the order itself and
the allegedly improper manner in which the order was thereafter
implemented,” plaintiffs were unable to establish a probability of
prevailing. The trial court therefore granted Tesoro’s special
motion to strike these causes of action, a ruling Rickley does not
contest.
       The court disagreed with Tesoro, however, as to Rickley’s
invasion of privacy causes of action. It found that although
defendants “were admittedly only on Plaintiffs’ property because
of the inspection order, . . . the alleged photograph into plaintiffs’
property is too disconnected from the order to be considered
protected activity. . . . An analogy asserted by Plaintiffs is
particularly apt: Under Defendants’ theory, Defendants could
have taken a baseball bat and intentionally smashed Plaintiffs’
windows, and still claimed that conduct was protected merely
because they initially entered Plaintiffs’ property pursuant to a
Court order, even if that Court order only allowed then to survey
the land and engage in some minor digging.” The court therefore
denied Tesoro’s order as to Rickley’s second and third causes of
action, and declined to reach whether plaintiffs demonstrated a
probability of prevailing.
       Tesoro appeals.




                                  5
                            DISCUSSION
       Tesoro contends the trial court erred in finding the
gravamen of Rickley’s invasion of privacy claims arose from
unprotected activity. We disagree.
       An anti-SLAPP motion requires a court to engage in a two-
pronged analysis. First, the court determines whether the
complaint alleges protected free speech or petitioning activity,
and whether the claims the movant seeks to strike “aris[e] from”
such protected activity. (Baral v. Schnitt (2016) 1 Cal. 5th 376,
396 (Baral); Navellier v. Sletten (2002) 29 Cal. 4th 82, 89.) If so,
the burden shifts to the plaintiff to establish in the second prong
of the analysis that any such claims are legally sufficient in “a
summary-judgment-like procedure.” (Soukup v. Law Offices of
Herbert Hafif (2006) 39 Cal. 4th 260, 278, 291; Oasis West Realty,
LLC v. Goldman (2011) 51 Cal. 4th 811, 820.) Any claims and/or
allegations as to which the plaintiff fails to make a prima facie
showing should be stricken. (Baral, at p. 396.)
       The “arising from protected activity” prong of our anti-
SLAPP analysis also has two distinct aspects. As a preliminary
matter, we determine whether any of Tesoro’s alleged acts
underlying Rickley’s causes of action constitute protected
activity. (City of Cotati v. Cashman (2002) 29 Cal. 4th 69, 78.)
Next, to the extent we identify any such protected conduct, we
determine whether Rickley’s claims arise from it—that is,
whether the protected conduct provides a necessary element of
any claims alleged and thus is necessary to “justify a remedy.”
(Baral, supra, 1 Cal.5th at pp. 395-396; see Park v. Board of
Trustees of California State University (2017) 2 Cal. 5th 1057,
1063.)




                                 6
       Protected activity under the anti-SLAPP statute includes
any “act” that is “in furtherance of” a defendant’s free speech or
petitioning rights, including “any written or oral statement or
writing made before a . . . judicial proceeding.” (§ 425.16, subd.
(e); see City of Montebello v. Vasquez (2016) 1 Cal. 5th 409, 422.)
This includes “ ‘communications preparatory to or in anticipation
of the bringing of an action or other official proceeding.’ ” (Briggs
v. Eden Council for Hope & Opportunity (1999) 19 Cal. 4th 1106,
1115; Ludwig v. Superior Court (1995) 37 Cal. App. 4th 8, 17-19.)
       On appeal, we review the trial court’s decision regarding an
anti-SLAPP motion de novo, “engaging in the same two-step
process.” (Tuszynska v. Cunningham (2011) 199 Cal. App. 4th
257, 266-267.) In so doing, we consider “the pleadings, and
supporting and opposing affidavits . . . upon which the liability or
defense is based.” (§ 425.16, subd. (b)(2).)
       Applying these principles to the conduct of attorneys, the
general rule is that “all communicative acts performed by
attorneys as part of their representation of a client in a judicial
proceeding . . . are per se protected as petitioning activity by the
anti-SLAPP statute.” (Cabral v. Martins (2009) 177 Cal. App. 4th
471, 479-480.) A limited exception exists where “either the
defendant concedes, or the evidence conclusively establishes, that
the assertedly protected speech or petitioning activity was illegal
as a matter of law.” (Flatley v. Mauro (2006) 39 Cal. 4th 299,
320.)
       The conduct we analyze under these standards is not just
that “alleged” in “the complaint alone[,] but rather . . . the
pleadings and the factual material submitted in connection with
the special motion to strike” as well. (Contreras v. Dowling
(2016) 5 Cal. App. 5th 394, 408; see § 425.16, subd. (b)(2) [referring




                                  7
to “the pleadings, and supporting and opposing affidavits stating
the facts upon which the liability or defense is based”]; see, e.g.,
Karnazes v. Ares (2016) 244 Cal. App. 4th 344, 353-354
[considering pleadings, a declaration, and emails attached
thereto at first step of anti-SLAPP analysis].)
       Here, the parties acknowledge that an attorney’s conduct in
preparation for or anticipation of possible litigation is protected
activity unless illegal as a matter of law. But allegedly peering
into the Rickley’s bedroom and bathroom could not have served
Tesoro in any way in the easement litigation, and would have
been in fact expressly prohibited by the trial court’s inspection
order. It therefore could not have been conducted in preparation
for or in anticipation of possible litigation, and thus constituted
unprotected activity. Because Rickley’s invasion of privacy
causes of action arose from this unprotected conduct, Tesoro’s
special motion to strike those causes of action was properly
denied.
       Tesoro observes that section 425.16 specifically protects
conduct undertaken “in connection with” an issue under
consideration in judicial proceedings. (§ 425.16, subd. (e).)
Tesoro argues that all of Stephan’s alleged conduct occurred
during the easement inspection, was thus undertaken “in
connection with” the inspection, and was therefore protected. We
disagree.
       For allegedly wrongful conduct to be undertaken “in
connection with” protected activity there must be some
substantive relationship between the conduct and the activity.
That the allegedly wrongful conduct occurred at the same time as
the protected activity, or that it was tangential to or made




                                 8
possible by that activity, does not suffice for purposes of the anti-
SLAPP statute.
       Here, Rickley alleged Stephan was “peering” into her
bedroom; and she declared in opposition to Tesoro’s anti-SLAPP
motion that when Stephan “reached the first bedroom window, he
stopped and attempted to photograph inside that bedroom and an
accompanying bathroom with an opaque glass door, being used
by Ms. Roit.” This allegation and evidence depict more than a
camera inadvertently wandering during an otherwise protected
easement inspection; they describe an intentional departure from
the inspection, and conduct substantively unrelated to it.
       We conclude that Tesoro’s acts alleged in Rickley’s second
and third causes of action and described in her declaration do not
constitute protected activity, and thus fall outside the anti-
SLAPP statute. Because Rickley’s claims arise from that
conduct, Tesoro’s motion to strike her invasion of privacy causes
of action was properly denied. We need not examine whether
Rickley can establish a probability of prevailing on the merits.
                           DISPOSITION
       The order is affirmed. Respondents are to recover their
costs on appeal.
       NOT TO BE PUBLISHED


                                                  CHANEY, J.
We concur:


             ROTHSCHILD, P. J.


             BENDIX, J.




                                  9